The attorneys’ lien attached upon commencement of the action in 1936, and is not inferior to a judgment subsequently obtained by respondent. (Bacon v. Schlesinger, 171 App. Div. 503.) The decision in Columbian Insurance Co. v. Stevens (37 N. Y. 536) and other similar decisions were not concerned with the question of priority as between attorneys’ liens and a subsequently-obtained judgment. There was never a time when the assignee and the respondent held cross-judgments against each other, and hence there was never any right or occasion for offset as in the ease of Baumwald v. Two Star Laundry Service, Inc. (234 App. Div. 392; affd., 260 N. Y. 538) and similar cases. Appeal from the order dated March 11, 1942, denying motion of appellant B. J. Goldberger & Company to vacate the above-described order dismissed, without costs. The lien of the judgment for costs has priority over general administration creditors’ claims. (Sielcken v. Roland Steel Co., Inc., 232 App. Div. 767.) Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.